DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated November 19, 2020 in response to a non-final office action.  Claims 1-2, 4, 6, 11, 13-16, 18, 22-23, 25, 27, and 29 have been amended.  Claims 1-30 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claim 15 to obviate the previous objection to claim 15.  The previous objection to the said claim is hereby withdrawn.
  Applicant's amendment to claims 1, 2, 16, 23, and 27 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 16-18, 23-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola et.al. (US Patent Application Publication, 2019/0150073, hereinafter, “Tiirola”) in view of He et.al. (US Patent Application Publication, 2019/0223164, hereinafter, “He”).
Regarding claim 1, Tiirola teaches:
A method of wireless communication performed by a wireless communication device (Tiirola: the method of FIG. 4b may be performed by a UE or mobile station.  Fig. 4b and ¶ [0084]), comprising: 
determining that a slot-based Tiirola: FIG. 4b illustrates an example flow diagram of a method for performing NR control channel (e.g., PDCCH) blind decodings … based on predefined search space (set) priorities and/or rules, according to an embodiment.  Fig. 4b and ¶ [0084].  In certain embodiments, the predefined search space (set) priorities and/or rules may include may define the search space priority order according to one ... BD search space type (slot based…). ¶ [0082]) blind decode limit is exceeded (Tiirola: at 425, identifying the monitoring occasions for which the BD capability [i.e., blind decoding limit] of the UE is exceeded.  Fig. 4b and ¶ [0084]) with regard to a search space set mapping for a plurality of search space sets (Tiirola: In an embodiment, physical downlink control channel (PDCCH) blind search may be arranged by means of parallel search spaces or search space sets mapped to one or multiple control resource sets (CORESETs).  ¶ [0024]), wherein each search space set, of the plurality of search space sets (Tiirola: on multiple search spaces, sets of search spaces or CORESETs.  Fig. 4b and ¶ [0084]), includes a respective plurality of search space set occasions (Tiirola: that results in monitoring occasions.  Fig. 4b and ¶ [0084]);
performing a mapping of (Tiirola: In an embodiment, physical downlink control channel (PDCCH) blind search may be arranged by means of parallel search spaces or search space sets mapped to one or multiple control resource sets (CORESETs). During a PDCCH blind search, a UE may be monitoring predefined control channel elements (CCEs), aggregated CCEs and/or downlink control information (DCI) sizes in predefined time instants, corresponding to configured monitoring occasions.  CCEs may be arranged within a predefined CORESET configured via higher layer signalling. Each CCE may include 6 REGs (e.g., 12 subcarriers within 1 OFDM symbol), and 1, 2 or 3 REG bundles. REG bundles may be mapped into the C33ORESET either using interleaved or non-interleaved mapping. The UE may assume that REG bundle defines the precoder granularity in frequency and time used by gNB when transmitting PDCCH [i.e., UE has CORESET information and resource mapping].  Table 1 and ¶ [0024-0025]) or monitoring the subset of search space set occasions (Tiirola: receiving configuration of BDs or candidates on multiple search spaces, sets of search spaces or CORESETs that results in monitoring occasions.  Fig. 4b and ¶ [0084]) in a slot in connection with determining that at least one of the slot-based control channel element limit or the slot--based blind decode limit is exceeded (Tiirola: where a number of required BDs exceeds a capability of the UE.  Fig. 4b and ¶ [0084]).
Tiirola does not explicitly teach:
determining a quantity of search space set occasions, of a particular search space set of the plurality of search space sets, such that the slot-based control channel element limit and the slot-based blind decode limit are not exceeded,
wherein the quantity of search space set occasions is a subset of search space set occasions of the particular search space set. 
However, in the same field of endeavor, He teaches:
determining a quantity of search space set occasions, of a particular search space set of the plurality of search space sets (He: At 902, the process flow comprises processing physical downlink control channel (PDCCH) candidates [i.e., occasions] of a PDCCH in a slot to perform channel estimation across search spaces in the slot [i.e., a particular search space set].  Fig. 9 and ¶ [0137]), such that the slot-based control channel element limit and the slot-based blind decode limit are not exceeded (He: At 904, the process flow 900 includes selectively determining a number of PDCCH candidates to be dropped from monitoring based on a priority rule and different priorities of the PDCCH candidates.  Fig. At 906, the process flow 900 includes satisfying a threshold level [i.e., limit not exceeded] of blind decoding operations across a plurality of slots of the PDCCH by monitoring at least a portion of the PDCCH candidates while concurrently skipping another portion of the PDCCH candidates comprising the number of PDCCH candidates in the slot [the Examiner interprets that if the number of candidates exceed a threshold level (i.e., a limit), some candidates will be selected to be skipped/dropped from monitoring in order to meet the limit].  Fig. 9 and ¶ [0138-0140]),
wherein the quantity of search space set occasions is a subset of search space set occasions of the particular search space set (He: Fig. At 906, the process flow 900 includes satisfying a threshold level of blind decoding operations across a plurality of slots of the PDCCH by monitoring at least a portion of the PDCCH candidates [i.e., a subset of search space set occasions] while concurrently skipping another portion of the PDCCH candidates comprising the number of PDCCH candidates in the slot.  Fig. 9 and ¶ [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tiirola to include the features as taught by He above in order to satisfy the BD-budget [Blind decodings] or the CCE-budget [control channel element]. (He, ¶ [0166]).

Regarding claim 2, Tiirola-He discloses on the features with respect to claim 1 as outlined above.
Tiirola further teaches:  
wherein the subset of search space set occasions includes one or more search space set occasions (Tiirola: Blind search or blind decoding may refer to the process by which a UE finds its PDCCH by monitoring a set of PDCCH candidates in every monitoring occasion. A monitoring occasion can be once a slot, once per multiple slots or multiple times in a slot… In an embodiment, physical downlink control channel (PDCCH) blind search may be arranged by means of parallel search spaces or search space sets mapped to one or multiple control resource sets (CORESETs) [i.e., above paragraphs taken together to indicate one or more search space set occasions].  ¶ [0024]) for a mini-slot (Tiirola: the maximum number of BDs [blind decodings] may be defined separately for different scenarios, including non-slot based scheduling (i.e. mini-slot scheduling).  ¶ [0047]) and one or more search space set occasions for the slot (Tiirola: and slot based plus non-slot based scheduling [i.e., both slot and mini-slot].  ¶ [0047]).

Regarding claim 3, Tiirola-He discloses on the features with respect to claim 1 as outlined above.
Tiirola further teaches:  
wherein the slot does not exceed the slot-based blind decode limit when the subset of search space set occasions is mapped in the slot (Tiirola: In one embodiment, when it is determined that a UE runs out of a predefined maximum number of BDs (such as 44 BDs/slot), the number of BDs may be reduced down to an allowed level.  ¶ [0033]).

Regarding claim 4, Tiirola-He discloses on the features with respect to claim 1 as outlined above.
Tiirola further teaches:  
wherein, if all search space set occasions of the particular search space set were mapped in the slot (Tiirola: in the case when only CORESET(s) for slot-based scheduling is configured for a UE, the maximum number of PDCCH blind decodes per slot per carrier is X, where the value of X does not exceed 44.  ¶ [0026]), the slot would exceed the slot-based blind decode limit (Tiirola: In one embodiment, when it is determined that a UE runs out of a predefined maximum number of BDs (such as 44 BDs/slot), the number of BDs may be reduced down to an allowed level [i.e., if the number of blind decodings is not reduced, the blind decode limit would be exceeded; i.e., “UE runs out of a predefined maximum number of BDs”].  ¶ [0033]).

Regarding claim 11, Tiirola-He discloses on the features with respect to claim 1 as outlined above.
Tiirola further teaches:  
wherein the quantity of search space set occasions is determined (Tiirola: One set of the following parameters may determine a set of search spaces: a set of aggregation levels, the number of PDCCH candidates for each aggregation level, and/or PDCCH monitoring occasion for the set of search spaces.  ¶ [0030]) based at least in part on a configured number for the particular search space set (Tiirola: the following parameters may be configured by UE-specific RRC signaling: … PDCCH monitoring occasion for the set of search spaces.  ¶ [0030]).

Regarding claim 16, Tiirola teaches:
A wireless communication device for wireless communication (Tiirola: apparatus 20 may be … a UE, mobile equipment (ME).  Fig. 3b and ¶ [0068]), comprising:
a memory (Tiirola: Apparatus 20 may further include or be coupled to a memory 24.  Fig. 3b and ¶ [0072]); and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (Tiirola: Apparatus 20 may further include or be coupled to a memory 24 (internal or external), which may be coupled to processor 22, for storing information and instructions that may be executed by processor 22.  Fig. 3b and ¶ [0072]): 
determine that a slot-based Tiirola: FIG. 4b illustrates an example flow diagram of a method for performing NR control channel (e.g., PDCCH) blind decodings … based on predefined search space (set) priorities and/or rules, according to an embodiment.  Fig. 4b and ¶ [0084].  In certain embodiments, the predefined search space (set) priorities and/or rules may include may define the search space priority order according to one ... BD search space type (slot based…). ¶ [0082]) blind decode limit is exceeded (Tiirola: at 425, identifying the monitoring occasions for which the BD capability [i.e., blind decoding limit] of the UE is exceeded.  Fig. 4b and ¶ [0084]) with regard to a search space set mapping for a plurality of search space sets (Tiirola: In an embodiment, physical downlink control channel (PDCCH) blind search may be arranged by means of parallel search spaces or search space sets mapped to one or multiple control resource sets (CORESETs).  ¶ [0024]), wherein each search space set, of the plurality of search space sets (Tiirola: on multiple search spaces, sets of search spaces or CORESETs.  Fig. 4b and ¶ [0084]), includes a respective plurality of search space set occasions (Tiirola: that results in monitoring occasions.  Fig. 4b and ¶ [0084]);
perform a mapping of (Tiirola: In an embodiment, physical downlink control channel (PDCCH) blind search may be arranged by means of parallel search spaces or search space sets mapped to one or multiple control resource sets (CORESETs). During a PDCCH blind search, a UE may be monitoring predefined control channel elements (CCEs), aggregated CCEs and/or downlink control information (DCI) sizes in predefined time instants, corresponding to configured monitoring occasions.  CCEs may be arranged within a predefined CORESET configured via higher layer signalling. Each CCE may include 6 REGs (e.g., 12 subcarriers within 1 OFDM symbol), and 1, 2 or 3 REG bundles. REG bundles may be mapped into the CORESET either using interleaved or non-interleaved mapping. The UE may assume that REG bundle defines the precoder granularity in frequency and time used by gNB when transmitting PDCCH [i.e., UE has CORESET information and resource mapping].  Table 1 and ¶ [0024-0025]) or monitor the subset of search space set occasions (Tiirola: receiving configuration of BDs or candidates on multiple search spaces, sets of search spaces or CORESETs that results in monitoring occasions.  Fig. 4b and ¶ [0084]) in a slot in connection with determining that at least one of the slot-based control channel element limit or the slot-based blind decode limit is exceeded (Tiirola: where a number of required BDs exceeds a capability of the UE.  Fig. 4b and ¶ [0084]). 
Tiirola does not explicitly teach:
determining a quantity of search space set occasions, of a particular search space set of the plurality of search space sets, such that the slot-based control channel element limit and the slot-based blind decode limit are not exceeded,
wherein the quantity of search space set occasions is a subset of search space set occasions of the particular search space set. 
However, in the same field of endeavor, He teaches:
determining a quantity of search space set occasions, of a particular search space set of the plurality of search space sets (He: At 902, the process flow comprises processing physical downlink control channel (PDCCH) candidates [i.e., occasions] of a PDCCH in a slot to perform channel estimation across search spaces in the slot [i.e., a particular search space set].  Fig. 9 and ¶ [0137]), such that the slot-based control channel element limit and the slot-based blind decode limit are not exceeded (He: At 904, the process flow 900 includes selectively determining a number of PDCCH candidates to be dropped from monitoring based on a priority rule and different priorities of the PDCCH candidates.  Fig. At 906, the process flow 900 includes satisfying a threshold level [i.e., limit not exceeded] of blind decoding operations across a plurality of slots of the PDCCH by monitoring at least a portion of the PDCCH candidates while concurrently skipping another portion of the PDCCH candidates comprising the number of PDCCH candidates in the slot [the Examiner interprets that if the number of candidates exceed a threshold level (i.e., a limit), some candidates will be selected to be skipped/dropped from monitoring in order to meet the limit].  Fig. 9 and ¶ [0138-0140]),
wherein the quantity of search space set occasions is a subset of search space set occasions of the particular search space set (He: Fig. At 906, the process flow 900 includes satisfying a threshold level of blind decoding operations across a plurality of slots of the PDCCH by monitoring at least a portion of the PDCCH candidates [i.e., a subset of search space set occasions] while concurrently skipping another portion of the PDCCH candidates comprising the number of PDCCH candidates in the slot.  Fig. 9 and ¶ [0139]).
Tiirola to include the features as taught by He above in order to satisfy the BD-budget [Blind decodings] or the CCE-budget [control channel element]. (He, ¶ [0166]).

Regarding claim 17, Tiirola-He discloses on the features with respect to claim 16 as outlined above.
Tiirola further teaches:  
wherein the slot does not exceed the slot-based blind decode limit when the subset of search space set occasions is mapped in the slot (Tiirola: In one embodiment, when it is determined that a UE runs out of a predefined maximum number of BDs (such as 44 BDs/slot), the number of BDs may be reduced down to an allowed level.  ¶ [0033]).

Regarding claim 18, Tiirola-He discloses on the features with respect to claim 16 as outlined above.
Tiirola further teaches:  
wherein, if all search space set occasions of the particular search space set were mapped in the slot (Tiirola: in the case when only CORESET(s) for slot-based scheduling is configured for a UE, the maximum number of PDCCH blind decodes per slot per carrier is X, where the value of X does not exceed 44.  ¶ [0026]), the slot would exceed the slot-based blind decode limit (Tiirola: In one embodiment, when it is determined that a UE runs out of a predefined maximum number of BDs (such as 44 BDs/slot), the number of BDs may be reduced down to an allowed level [i.e., if the number of blind decodings is not reduced, the blind decode limit would be exceeded; i.e., “UE runs out of a predefined maximum number of BDs”].  ¶ [0033]).

Regarding claim 23, Tiirola teaches:
A non-transitory computer-readable medium storing one or more instructions for wireless communication (Tiirola: apparatus 20 may be … a UE, mobile equipment (ME).  Fig. 3b and ¶ [0068]), the one or more instructions comprising (Tiirola: Apparatus 20 may further include or be coupled to a memory 24 (internal or external), which may be coupled to processor 22, for storing information and instructions that may be executed by processor 22.  Fig. 3b and ¶ [0072]): 
one or more instructions that, when executed by one or more processors of a wireless communication device, cause the one or more processors (Tiirola: … instructions that may be executed by processor 22.  Fig. 3b and ¶ [0072]) to: 
determine that a slot-based Tiirola: FIG. 4b illustrates an example flow diagram of a method for performing NR control channel (e.g., PDCCH) blind decodings … based on predefined search space (set) priorities and/or rules, according to an embodiment.  Fig. 4b and ¶ [0084].  In certain embodiments, the predefined search space (set) priorities and/or rules may include may define the search space priority order according to one ... BD search space type (slot based…). ¶ [0082]) blind decode limit is exceeded (Tiirola: at 425, identifying the monitoring occasions for which the BD capability [i.e., blind decoding limit] of the UE is exceeded.  Fig. 4b and ¶ [0084]) with regard to a search space set mapping for a plurality of search space sets (Tiirola: In an embodiment, physical downlink control channel (PDCCH) blind search may be arranged by means of parallel search spaces or search space sets mapped to one or multiple control resource sets (CORESETs).  ¶ [0024]), wherein each search space set, of the plurality of search space sets (Tiirola: on multiple search spaces, sets of search spaces or CORESETs.  Fig. 4b and ¶ [0084]), includes a respective plurality of search space set occasions (Tiirola: that results in monitoring occasions.  Fig. 4b and ¶ [0084]);
perform a mapping of (Tiirola: In an embodiment, physical downlink control channel (PDCCH) blind search may be arranged by means of parallel search spaces or search space sets mapped to one or multiple control resource sets (CORESETs). During a PDCCH blind search, a UE may be monitoring predefined control channel elements (CCEs), aggregated CCEs and/or downlink control information (DCI) sizes in predefined time instants, corresponding to configured monitoring occasions.  CCEs may be arranged within a predefined CORESET configured via higher layer signalling. Each CCE may include 6 REGs (e.g., 12 subcarriers within 1 OFDM symbol), and 1, 2 or 3 REG bundles. REG bundles may be mapped into the CORESET either using interleaved or non-interleaved mapping. The UE may assume that REG bundle defines the precoder granularity in frequency and time used by gNB when transmitting PDCCH [i.e., UE has CORESET information and resource mapping].  Table 1 and ¶ [0024-0025]) or monitor the subset of search space set occasions (Tiirola: receiving configuration of BDs or candidates on multiple search spaces, sets of search spaces or CORESETs that results in monitoring occasions.  Fig. 4b and ¶ [0084]) in a slot in connection with determining that at least one of the slot-based control channel element limit or the slot-based blind decode limit is exceeded (Tiirola: where a number of required BDs exceeds a capability of the UE.  Fig. 4b and ¶ [0084]). 
Tiirola does not explicitly teach:
determining a quantity of search space set occasions, of a particular search space set of the plurality of search space sets, such that the slot-based control channel element limit and the slot-based blind decode limit are not exceeded,
wherein the quantity of search space set occasions is a subset of search space set occasions of the particular search space set. 
However, in the same field of endeavor, He teaches:
determining a quantity of search space set occasions, of a particular search space set of the plurality of search space sets (He: At 902, the process flow comprises processing physical downlink control channel (PDCCH) candidates [i.e., occasions] of a PDCCH in a slot to perform channel estimation across search spaces in the slot [i.e., a particular search space set].  Fig. 9 and ¶ [0137]), such that the slot-based control channel element limit and the slot-based blind decode limit are not exceeded (He: At 904, the process flow 900 includes selectively determining a number of PDCCH candidates to be dropped from monitoring based on a priority rule and different priorities of the PDCCH candidates.  Fig. At 906, the process flow 900 includes satisfying a threshold level [i.e., limit not exceeded] of blind decoding operations across a plurality of slots of the PDCCH by monitoring at least a portion of the PDCCH candidates while concurrently skipping another portion of the PDCCH candidates comprising the number of PDCCH candidates in the slot [the Examiner interprets that if the number of candidates exceed a threshold level (i.e., a limit), some candidates will be selected to be skipped/dropped from monitoring in order to meet the limit].  Fig. 9 and ¶ [0138-0140]),
wherein the quantity of search space set occasions is a subset of search space set occasions of the particular search space set (He: Fig. At 906, the process flow 900 includes satisfying a threshold level of blind decoding operations across a plurality of slots of the PDCCH by monitoring at least a portion of the PDCCH candidates [i.e., a subset of search space set occasions] while concurrently skipping another portion of the PDCCH candidates comprising the number of PDCCH candidates in the slot.  Fig. 9 and ¶ [0139]).
Tiirola to include the features as taught by He above in order to satisfy the BD-budget [Blind decodings] or the CCE-budget [control channel element]. (He, ¶ [0166]).

Regarding claim 24, Tiirola-He discloses on the features with respect to claim 23 as outlined above.
Tiirola further teaches:  
wherein the slot does not exceed the slot--based blind decode limit when the subset of search space set occasions is mapped in the slot (Tiirola: In one embodiment, when it is determined that a UE runs out of a predefined maximum number of BDs (such as 44 BDs/slot), the number of BDs may be reduced down to an allowed level.  ¶ [0033]).

Regarding claim 25, Tiirola-He discloses on the features with respect to claim 23 as outlined above.
Tiirola further teaches:  
wherein, if all search space set occasions of the particular search space set were mapped in the slot (Tiirola: in the case when only CORESET(s) for slot-based scheduling is configured for a UE, the maximum number of PDCCH blind decodes per slot per carrier is X, where the value of X does not exceed 44.  ¶ [0026]), the slot would exceed the slot-based blind decode limit (Tiirola: In one embodiment, when it is determined that a UE runs out of a predefined maximum number of BDs (such as 44 BDs/slot), the number of BDs may be reduced down to an allowed level [i.e., if the number of blind decodings is not reduced, the blind decode limit would be exceeded; i.e., “UE runs out of a predefined maximum number of BDs”].  ¶ [0033]).

Regarding claim 27, Tiirola teaches:
An apparatus for wireless communication (Tiirola: apparatus 20 may be … a UE, mobile equipment (ME).  Fig. 3b and ¶ [0068]), comprising: 
means for determining (Tiirola: … instructions that may be executed by processor 22.  Fig. 3b and ¶ [0072]) that a slot-based Tiirola: FIG. 4b illustrates an example flow diagram of a method for performing NR control channel (e.g., PDCCH) blind decodings … based on predefined search space (set) priorities and/or rules, according to an embodiment.  Fig. 4b and ¶ [0084].  In certain embodiments, the predefined search space (set) priorities and/or rules may include may define the search space priority order according to one ... BD search space type (slot based…). ¶ [0082]) blind decode limit is exceeded (Tiirola: at 425, identifying the monitoring occasions for which the BD capability [i.e., blind decoding limit] of the UE is exceeded.  Fig. 4b and ¶ [0084]) with regard to a search space set mapping for a plurality of search space sets (Tiirola: In an embodiment, physical downlink control channel (PDCCH) blind search may be arranged by means of parallel search spaces or search space sets mapped to one or multiple control resource sets (CORESETs).  ¶ [0024]), wherein each search space set, of the plurality of search space sets (Tiirola: on multiple search spaces, sets of search spaces or CORESETs.  Fig. 4b and ¶ [0084]), includes a respective plurality of search space set occasions (Tiirola: that results in monitoring occasions.  Fig. 4b and ¶ [0084]);
means for performing a mapping of (Tiirola: In an embodiment, physical downlink control channel (PDCCH) blind search may be arranged by means of parallel search spaces or search space sets mapped to one or multiple control resource sets (CORESETs). During a PDCCH blind search, a UE may be monitoring predefined control channel elements (CCEs), aggregated CCEs and/or downlink control information (DCI) sizes in predefined time instants, corresponding to configured monitoring occasions.  CCEs may be arranged within a predefined CORESET configured via higher layer signalling. Each CCE may include 6 REGs (e.g., 12 subcarriers within 1 OFDM symbol), and 1, 2 or 3 REG bundles. REG bundles may be mapped into the CORESET either using interleaved or non-interleaved mapping. The UE may assume that REG bundle defines the precoder granularity in frequency and time used by gNB when transmitting PDCCH [i.e., UE has CORESET information and resource mapping].  Table 1 and ¶ [0024-0025]) or monitoring (Tiirola: … instructions that may be executed by processor 22.  Fig. 3b and ¶ [0072])  the subset of search space set occasions (Tiirola: receiving configuration of BDs or candidates on multiple search spaces, sets of search spaces or CORESETs that results in monitoring occasions.  Fig. 4b and ¶ [0084]) in a slot in connection with determining that at least one of the slot-based control channel element limit or the slot-based blind decode limit is exceeded (Tiirola: where a number of required BDs exceeds a capability of the UE.  Fig. 4b and ¶ [0084]). 
Tiirola does not explicitly teach:
means for determining a quantity of search space set occasions, of a particular search space set of the plurality of search space sets, such that the slot-based control channel element limit and the slot-based blind decode limit are not exceeded,
wherein the quantity of search space set occasions is a subset of search space set occasions of the particular search space set. 
However, in the same field of endeavor, He teaches:
means for determining a quantity of search space set occasions, of a particular search space set of the plurality of search space sets (He: At 902, the process flow comprises processing physical downlink control channel (PDCCH) candidates [i.e., occasions] of a PDCCH in a slot to perform channel estimation across search spaces in the slot [i.e., a particular search space set].  Fig. 9 and ¶ [0137]), such that the slot-based control channel element limit and the slot-based blind decode limit are not exceeded (He: At 904, the process flow 900 includes selectively determining a number of PDCCH candidates to be dropped from monitoring based on a priority rule and different priorities of the PDCCH candidates.  Fig. At 906, the process flow 900 includes satisfying a threshold level [i.e., limit not exceeded] of blind decoding operations across a plurality of slots of the PDCCH by monitoring at least a portion of the PDCCH candidates while concurrently skipping another portion of the PDCCH candidates comprising the number of PDCCH candidates in the slot [the Examiner interprets that if the number of candidates exceed a threshold level (i.e., a limit), some candidates will be selected to be skipped/dropped from monitoring in order to meet the limit].  Fig. 9 and ¶ [0138-0140]),
wherein the quantity of search space set occasions is a subset of search space set occasions of the particular search space set (He: Fig. At 906, the process flow 900 includes satisfying a threshold level of blind decoding operations across a plurality of slots of the PDCCH by monitoring at least a portion of the PDCCH candidates [i.e., a subset of search space set occasions] while concurrently skipping another portion of the PDCCH candidates comprising the number of PDCCH candidates in the slot.  Fig. 9 and ¶ [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tiirola to include the features as taught by He above in order to satisfy the BD-budget [Blind decodings] or the CCE-budget [control channel element]. (He, ¶ [0166]).

Regarding claim 28, Tiirola-He discloses on the features with respect to claim 27 as outlined above.
Tiirola further teaches:  
wherein the slot does not exceed the slot-based blind decode limit when the subset of search space set occasions is mapped in the slot (Tiirola: In one embodiment, when it is determined that a UE runs out of a predefined maximum number of BDs (such as 44 BDs/slot), the number of BDs may be reduced down to an allowed level.  ¶ [0033]).

Regarding claim 29, Tiirola-He discloses on the features with respect to claim 27 as outlined above.
Tiirola further teaches:  
wherein, if all search space set occasions of the particular search space set were mapped in the slot (Tiirola: in the case when only CORESET(s) for slot-based scheduling is configured for a UE, the maximum number of PDCCH blind decodes per slot per carrier is X, where the value of X does not exceed 44.  ¶ [0026]), the slot would exceed the slot-based blind decode limit (Tiirola: In one embodiment, when it is determined that a UE runs out of a predefined maximum number of BDs (such as 44 BDs/slot), the number of BDs may be reduced down to an allowed level [i.e., if the number of blind decodings is not reduced, the blind decode limit would be exceeded; i.e., “UE runs out of a predefined maximum number of BDs”].  ¶ [0033]).

Claims 5, 19, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola-He in view of Drugge et.al. (US Patent Application Publication, 2016/0242039, hereinafter, “Drugge”).
Regarding claim 5, Tiirola-He discloses on the features with respect to claim 1 as outlined above.
Tiirola-He does not explicitly teach:
wherein the mapping is based at least in part on a cyclic shift. 
However, in the same field of endeavor, Drugge teaches:
wherein the mapping is based at least in part on a cyclic shift (Drugge: To maximize the diversity and interference randomization, interleaving of all the CCEs is used before a cell specific cyclic shift and mapping to REs. This may include structuring all PDCCHs into CCE, scrambling and modulating, possibly layer mapping for transmit diversity, interleaving based on quadruplex, cyclically [shifting] based on cell identity and mapping to resource element groups.  ¶ [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tiirola-He to include the features as taught by Drugge above in order to maximize the diversity and interference randomization. (Drugge, ¶ [0077]).

Regarding claim 19, Tiirola-He discloses on the features with respect to claim 16 as outlined above.
Tiirola-He does not explicitly teach:
wherein the mapping is based at least in part on a cyclic shift. 
However, in the same field of endeavor, Drugge teaches:
wherein the mapping is based at least in part on a cyclic shift (Drugge: To maximize the diversity and interference randomization, interleaving of all the CCEs is used before a cell specific cyclic shift and mapping to REs. This may include structuring all PDCCHs into CCE, scrambling and modulating, possibly layer mapping for transmit diversity, interleaving based on quadruplex, cyclically [shifting] based on cell identity and mapping to resource element groups.  ¶ [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tiirola-He to include the features as Drugge above in order to maximize the diversity and interference randomization. (Drugge, ¶ [0077]).

Regarding claim 26, Tiirola-He discloses on the features with respect to claim 23 as outlined above.
Tiirola-He does not explicitly teach:
wherein the mapping is based at least in part on a cyclic shift. 
However, in the same field of endeavor, Drugge teaches:
wherein the mapping is based at least in part on a cyclic shift (Drugge: To maximize the diversity and interference randomization, interleaving of all the CCEs is used before a cell specific cyclic shift and mapping to REs. This may include structuring all PDCCHs into CCE, scrambling and modulating, possibly layer mapping for transmit diversity, interleaving based on quadruplex, cyclically [shifting] based on cell identity and mapping to resource element groups.  ¶ [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tiirola-He to include the features as taught by Drugge above in order to maximize the diversity and interference randomization. (Drugge, ¶ [0077]).

Regarding claim 30, Tiirola-He discloses on the features with respect to claim 27 as outlined above.
Tiirola-He does not explicitly teach:
wherein the mapping is based at least in part on a cyclic shift. 
However, in the same field of endeavor, Drugge teaches:
wherein the mapping is based at least in part on a cyclic shift (Drugge: To maximize the diversity and interference randomization, interleaving of all the CCEs is used before a cell specific cyclic shift and mapping to REs. This may include structuring all PDCCHs into CCE, scrambling and modulating, possibly layer mapping for transmit diversity, interleaving based on quadruplex, cyclically [shifting] based on cell identity and mapping to resource element groups.  ¶ [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tiirola-He to include the features as taught by Drugge above in order to maximize the diversity and interference randomization. (Drugge, ¶ [0077]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tiirola-He in view of Cho et.al. (US Patent Application Publication, 2009/0046646, hereinafter, “Cho”).
Regarding claim 6, Tiirola-He discloses on the features with respect to claim 5 as outlined above.
Tiirola-He does not explicitly teach:
wherein the cyclic shift is configured to change after a configured number of slots. 
However, in the same field of endeavor, Cho teaches:
wherein the cyclic shift is configured to change after a configured number of slots (Cho: ACKs/NACKs #0, 1, 2, 3, 4 and 5 using Code A of subset i are mapped to cyclic shift values 0, 2, 4, 6, 8 and 10 in the first slot and ACKs/NACKs #1, 3, 5, 0, 2 and 4 using Code B of subset k are mapped to the cyclic shift values 0, 2, 4, 6, 8 and 10 in the second slot [i.e., cyclic shift changes per slot].  Fig. 11 and ¶ [0101]).
Tiirola-He to include the features as taught by Cho above in order to maintain orthogonality among the users. (Cho, ¶ [0020]).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola-He in view of Yi et.al. (US Patent Application Publication, 2020/0120584, hereinafter, “Yi”).
Regarding claim 7, Tiirola-He discloses on the features with respect to claim 1 as outlined above.
Tiirola-He does not explicitly teach:
wherein the mapping is performed continuously based on occasion indices of the subset of search space set occasions. 
However, in the same field of endeavor, Yi teaches:
wherein the mapping is performed continuously based on occasion indices of the subset of search space set occasions (Yi: The UE may be configured with a CORESET, and TCI [transmission configuration indicator] state of the CORESET may be determined by a detected SS/PBCH [Synchronization Signal/Physical Broadcast Channel] block.  To determine which search space occasion is associated with which SS/PBCH block, a configuration mechanism similar to the one for RMSI/OSI/paging [remaining minimum system information/Other System Information] search space may be taken into consideration. For example, the number of search space occasions that may be included into a slot and/or mapping between SS/PBCH block index and search space monitoring occasion may be defined by the configuration.  ¶ [0165]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tiirola-He to include the features as Yi above in order to allow a user equipment (UE) to effectively monitor a control resource set (CORESET). (Yi, ¶ [Abstract]).

Regarding claim 20, Tiirola-He discloses on the features with respect to claim 16 as outlined above.
Tiirola-He does not explicitly teach:
wherein the mapping is performed continuously based on occasion indices of the subset of search space set occasions. 
However, in the same field of endeavor, Yi teaches:
wherein the mapping is performed continuously based on occasion indices of the subset of search space set occasions (Yi: The UE may be configured with a CORESET, and TCI [transmission configuration indicator] state of the CORESET may be determined by a detected SS/PBCH [Synchronization Signal/Physical Broadcast Channel] block.  To determine which search space occasion is associated with which SS/PBCH block, a configuration mechanism similar to the one for RMSI/OSI/paging [remaining minimum system information/Other System Information] search space may be taken into consideration. For example, the number of search space occasions that may be included into a slot and/or mapping between SS/PBCH block index and search space monitoring occasion may be defined by the configuration.  ¶ [0165]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tiirola-He to include the features as taught by Yi above in order to allow a user equipment (UE) to effectively monitor a control resource set (CORESET). (Yi, ¶ [Abstract]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tiirola-He in view of Taherzadeh Boroujeni  et.al. (US Patent Application Publication, 2020/0021419, hereinafter, “Taherzadeh Boroujeni”).
Regarding claim 8, Tiirola-He discloses on the features with respect to claim 1 as outlined above.
Tiirola-He does not explicitly teach:
wherein values of occasion indices of the subset of search space set occasions are interleaved before the mapping is performed, and wherein the mapping is in an order corresponding to values of interleaved occasion indices of the subset of search space set occasions. 
However, in the same field of endeavor, Taherzadeh Boroujeni teaches:
wherein values of occasion indices of the subset of search space set occasions are interleaved before the mapping is performed (Taherzadeh Boroujeni: If the CCE-to-REG mapping is interleaving.  ¶ [0083]), and wherein the mapping is in an order corresponding to values of interleaved occasion indices of the subset of search space set occasions (Taherzadeh Boroujeni: the CCE-to-REG mapping may be based on the index associated with the CCE and the number of REGs in the REG bundle. The CCE-to-REG mapping may also be based on a number of OFDM symbols in the control resource set.  The network node may determine a CCE-to-PDCCH mapping using consecutive CCEs [an order].  ¶ [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tiirola-He to include the features as taught by Taherzadeh Boroujeni above in order to improve the channel estimation quality. (Taherzadeh Boroujeni, ¶ [0089]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola-He in view of Wang  et.al. (US Patent Application Publication, 2014/0293924, hereinafter, “Wang”).
Regarding claim 9, Tiirola-He discloses on the features with respect to claim 1 as outlined above.
Tiirola-He does not explicitly teach:
wherein the mapping is based at least in part on values of occasion indices of the subset of search space set occasions, and wherein the mapping is performed based at least in part on a fixed interval with regard to the occasion indices. 
However, in the same field of endeavor, Wang teaches:
wherein the mapping is based at least in part on values of occasion indices of the subset of search space set occasions, and wherein the mapping is performed based at least in part on a fixed interval with regard to the occasion indices (Wang: if the number of the resources of the search space is less than a product of the total number of the candidates of the PDCCH [i.e., occasions] and a predefined interval [i.e., fixed interval], part of the candidates of the PDCCH may be mapped first onto logic time frequency resources to which each of the predefined intervals corresponds, and then the rest of the candidates may be mapped in a cyclic shift scheme onto the logic time frequency resources to which each of the predefined intervals corresponds. Furthermore, the position [i.e., index] of each of the candidates of the PDCCH in the corresponding logic time frequency resource to which the predefined intervals correspond is also random ...  ¶ [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tiirola-He to include the features as taught by Wang above in order to improve transmission performance of the PDCCH. (Wang, ¶ [0055]).

Regarding claim 10, Tiirola-He discloses on the features with respect to claim 1 as outlined above.
Tiirola-He does not explicitly teach:
wherein the mapping is based at least in part on a random or pseudorandom permutation of occasion indices. 
However, in the same field of endeavor, Wang teaches:
wherein the mapping is based at least in part on a random or pseudorandom permutation of occasion indices (Wang: if the number of the resources of the search space is less than a product of the total number of the candidates of the PDCCH [i.e., occasions] and a predefined interval, part of the candidates of the PDCCH may be mapped first onto logic time frequency resources to which each of the predefined intervals corresponds, and then the rest of the candidates may be mapped in a cyclic shift scheme onto the logic time frequency resources to which each of the predefined intervals corresponds. Furthermore, the position [i.e., index] of each of the candidates of the PDCCH in the corresponding logic time frequency resource to which the predefined intervals correspond is also random ...  ¶ [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tiirola-He to include the features as taught by Wang above in order to improve transmission performance of the PDCCH. (Wang, ¶ [0055]).

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola-He in view of Zhang et.al. (US Patent Application Publication, 2020/0213983, hereinafter, “Zhang”).
Regarding claim 12, Tiirola-He discloses on the features with respect to claim 1 as outlined above.
Tiirola-He does not explicitly teach:
wherein the mapping is based at least in part on a nested search space structure, wherein a lower aggregation level search space set occasion is mapped within a higher aggregation level search space set occasion. 
However, in the same field of endeavor, Zhang teaches:
wherein the mapping is based at least in part on a nested search space structure (Zhang: low aggregation level can be completely nested in the search space corresponding to the maximum aggregation level.  ¶ [0162]), wherein a lower aggregation level search space set occasion is mapped within a higher aggregation level search space set occasion (Zhang: In other words, the CCEs of the first search space [i.e., lower aggregation level]are a subset of CCEs of the second search space [i.e., higher aggregation level].  ¶ [0162]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tiirola-He to include the features as taught by Zhang above in order to reduce the complexity of channel estimation. (Zhang, ¶ [0162]).

Regarding claim 21, Tiirola-He discloses on the features with respect to claim 16 as outlined above.
Tiirola-He does not explicitly teach:
wherein the mapping is based at least in part on a nested search space structure, wherein a lower aggregation level search space set occasion is mapped within a higher aggregation level search space set occasion. 
However, in the same field of endeavor, Zhang teaches:
wherein the mapping is based at least in part on a nested search space structure (Zhang: low aggregation level can be completely nested in the search space corresponding to the maximum aggregation level.  ¶ [0162]), wherein a lower aggregation level search space set occasion is mapped within a higher aggregation level search space set occasion (Zhang: In other words, the CCEs of the first search space [i.e., lower aggregation level]are a subset of CCEs of the second search space [i.e., higher aggregation level].  ¶ [0162]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tiirola-He to include the features as taught by Zhang above in order to reduce the complexity of channel estimation. (Zhang, ¶ [0162]).

Claims 13-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola-He in view of Zhang et.al. (US Patent Application Publication, 2020/0213983, hereinafter, “Zhang”), further in view of Seo et.al. (US Patent Application Publication, 2019/0335425, hereinafter, “Seo”).
Regarding claim 13, Tiirola-He-Zhang discloses on the features with respect to claim 12 as outlined above.
Tiirola-He-Zhang does not explicitly teach:
wherein the nested search space structure is indicated using radio resource control signaling. 
However, in the same field of endeavor, Seo teaches:
wherein the nested search space structure is indicated using radio resource control signaling (Seo: Whether or not the nested structure is applied may be signaled to the user equipment by the network. The network may signal to the user equipment whether or not the nested structure is applied to each CORESET, using a UE-specific RRC signaling.  ¶ [0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tiirola-He-Zhang to include the features as taught by Seo above in order to provide more efficient and accurate transmission and reception. (Seo, ¶ [0007]).

Regarding claim 14, Tiirola-He-Zhang discloses on the features with respect to claim 12 as outlined above.
Tiirola-He-Zhang does not explicitly teach:
wherein the nested search space structure is based at least in part on a type of the particular search space set. 
However, in the same field of endeavor, Seo teaches:
wherein the nested search space structure is based at least in part on a type of the particular search space set (Seo: It may be determined based on the search space type (or DCI format, RNTI) whether the nested structure is applied.  ¶ [0146]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tiirola-He-Zhang to include the features as taught by Seo above in order to provide more efficient and accurate transmission and reception. (Seo, ¶ [0007]).

Regarding claim 22, Tiirola-He-Zhang discloses on the features with respect to claim 21 as outlined above.
Tiirola-He-Zhang does not explicitly teach:
wherein the nested search space structure is based at least in part on a type of the particular search space set. 
However, in the same field of endeavor, Seo teaches:
wherein the nested search space structure is based at least in part on a type of the particular search space set (Seo: It may be determined based on the search space type (or DCI format, RNTI) whether the nested structure is applied.  ¶ [0146]).
Tiirola-He-Zhang to include the features as taught by Seo above in order to provide more efficient and accurate transmission and reception. (Seo, ¶ [0007]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tiirola-He in view of Tsai et.al. (US Patent Application Publication, 2017/0332359, hereinafter, “Tsai”).
Regarding claim 15, Tiirola-He discloses on the features with respect to claim 1 as outlined above.
Tiirola-He does not explicitly teach:
wherein a first control resource set, a first search space set, or a first candidate, associated with the subset of search space set occasions, that is associated with an ultra-reliable low-latency communication is mapped before a second control resource set, a second search space set, or a second candidate, associated with the plurality of search space sets, that is associated with enhanced mobile broadband. 
However, in the same field of endeavor, Tsai teaches:
wherein a first control resource set, a first search space set, or a first candidate, associated with the subset of search space set occasions, that is associated with an ultra-reliable low-latency communication is mapped before (Tsai: In an example, data for the latency constrained use cases is mapped to leading symbols or the earliest symbols occurring in a transmission interval. For example, as seen in FIG. 34, the data for URLL case is mapped to the leading resources in the transmission interval to reduce latency. FIG. 35 shows another example where the resources may be reserved for carrying data in the leading symbols of a subframe to provide minimal latency to data. Here, the leading symbols consist of resources preassigned to the common search space and resources reserved for data. The URLL [Ultra-Reliable and Low Latency] data is carried in the leading symbols.  Figs. 34, 35 and ¶ [0260]) a second control resource set, a second search space set, or a second candidate, associated with the plurality of search space sets, that is associated with enhanced mobile broadband (Tsai: while eMBB [enhanced Mobile Broadband] data is carried in the following symbols. The NR-PDCCH for the URLL may be assigned in the leading symbols of the control region.  Fig. 35 and ¶ [0260]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tiirola-He to include the features as taught by Tsai above in order to provide minimal latency to data. (Tsai, ¶ [0260]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416